SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12B-25 COMMISSION FILE NUMBER 001-10196 NOTIFICATION OF LATE FILING (Check One): x Form 10-K o Form 11-K o Form 20-F o Form 10-Q o Form N-SAR For Period Ended:June 30, 2011 o Transition Report on Form 10-K o Transition Report on Form 10-Q o Transition Report on Form 20-F o Transition Report on Form N-SAR o Transition Report on Form 11-K For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I. REGISTRANT INFORMATION. Full name of registrant: GOLDEN STAR RESOURCE CORP. Former name if applicable: Address of principal executive office (Street and number): 3390 Toopal Drive City, state and zip code: Oceanside, CA 92058 PART II. RULE 12B-25 (B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 PART III. NARRATIVE. State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The form 10-K for the year ended June 30, 2011 for Golden Star Resources Corp., could not be filed within the prescribed period because the Registrant'sauditors have not yet completed their required audit of the financial statements for the period then ended September 30, 2011.  PART IV. OTHER INFORMATION. (1) Name and telephone number of person to contact in regard to this notification: Steven Bergstrom (210) 862-3071 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 12 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYes oNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYes xNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. GOLDEN STAR RESOURCE CORP. (NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. GOLDEN STAR RESOURCE CORP. Date:September 28, 2011 By: /s/Steven Bergstrom Steven Bergstrom President, Principal Executive Officer and a member of the Board of Directors 2
